    Case 4:19-cv-00226 Document 211-1 Filed on 07/10/20 in TXSD Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                      )
DWIGHT RUSSELL, et al.                )
                                      )
      On behalf of themselves and all )
      others similarly situated,      )                       Case No. 4:19-cv-00226
                                      )                       (Class Action)
              Plaintiffs,             )
                                      )
v.                                    )
                                      )
HARRIS COUNTY, TEXAS, et al.          )
                                      )
                                      )
              Defendants.             )
____________________________________)


                       PLAINTIFFS’ INTERROGATORIES
            TO DEFENDANTS HARRIS COUNTY DISTRICT COURT JUDGES

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendants Harris County District Court Judges (“Felony Judges”) answer the

following interrogatories in writing under oath within thirty (30) days of the date of service.


                                        INSTRUCTIONS

       1.      The provisions of Fed. R. Civ. P. 26 and 33 and Local Rule 33 are incorporated

by reference herein.

       2.      If any Interrogatory cannot be complied within in full, it should be complied with

to the extent possible, and an explanation should be provided as to why full compliance is not

possible.

       3.      These Interrogatories shall be interpreted to be inclusive rather than exclusive.
    Case 4:19-cv-00226 Document 211-1 Filed on 07/10/20 in TXSD Page 2 of 6




       4.      You must respond separately to each Interrogatory. These Interrogatories should

be construed independently and not by reference to any other Interrogatory for the purpose of

limitation.

       5.      In the event that a Defendant Felony Judge contends that any of these

Interrogatories are objectionable, in whole or in part, the Defendant Felony Judge shall state with

particularity each such objection and the basis therefore, and shall respond to the remainder of

the Interrogatory to the extent that the Defendant Felony Judge is not objecting to it.

       6.      In the event that You object to any Interrogatory on the ground that it is vague

and/or ambiguous, identify the particular words, terms or phrases that You assert make such

Interrogatory vague and/or ambiguous.

       7.      If objection is made to disclosing any information responsive to these

Interrogatories on the basis of any claim of privilege, provide a statement setting for the

information required by Fed. R. Civ. P. 26(b)(5)(A) and the Local Rules.

       8.      The use of the singular form of any word includes the plural and vice versa.

       9.      In accordance with Fed. R. Civ. P. 26, these Interrogatories are continuing in

nature and require the Defendant Felony Judges to serve supplemental or amended responses in a

timely manner in the event that the Defendant Felony Judges obtain or discover additional

information after responding to the Interrogatories.

       10.     In answering these interrogatories, You shall furnish all Information, however

obtained, including hearsay, which is available to You, and Information known by or in

possession of You, Your agents, and Your attorneys, or appearing in Your records. If You cannot

answer an Interrogatory in full after exercising due diligence to secure the Information needed to

do so, You shall state an answer to the extent possible, specifying Your ability to answer the
    Case 4:19-cv-00226 Document 211-1 Filed on 07/10/20 in TXSD Page 3 of 6




remainder, and stating whatever Information or knowledge You have concerning the unanswered

portion.

       11.        Unless otherwise specified in these Interrogatories, all Interrogatories should be

construed to cover the period January 1, 2019 through the present.


                                           DEFINITIONS

       12.        “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       13.        “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       14.        Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       15.        “Bail” means any condition of pretrial release (including a personal bond)

       16.        “Bail hearing” means any proceeding at which conditions of release are

determined.

       17.        “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       18.        “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online
    Case 4:19-cv-00226 Document 211-1 Filed on 07/10/20 in TXSD Page 4 of 6




discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.

       19.     “Document” shall have the full meaning ascribed under the Federal Rules of Civil

Procedure and shall mean, without limitation, any written, recorded, or graphic material of any

kind within your possession, custody, or control, whether in paper or electronic form. The term

includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       20.     “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       21.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       22.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       23.     “You,” “your,” and “yours” means the Defendant Harris Country Criminal Law

Judge, and any or all of his or her officers, employees, representatives, or agents.
    Case 4:19-cv-00226 Document 211-1 Filed on 07/10/20 in TXSD Page 5 of 6




                                      INTERROGATORIES

Interrogatory No. 1:

For each Felony Judge, provide the case number and the date of each formal, on-the-record,

adversarial, evidentiary bail hearings that s/he presided over from January 1, 2020 to the present.

Interrogatory No. 2:

For each Felony Judge, please identify whether s/he makes a factual finding on the record as to a

defendant’s ability to pay the required amount before requiring secured money bail as a

condition of release.

Interrogatory No. 3:

For each Felony Judge, where s/he makes a bail decision that will result in continued detention

(either due to inability to pay or because it is a transparent order of pretrial detention), does s/he

make substantive findings on the record about whether pretrial detention is necessary because no

other less restrictive alternative is available to serve a compelling government interest?

Interrogatory No. 4:

For each Felony Judge, what evidentiary standard does s/he apply to make the finding that

pretrial detention is necessary for a defendant where pretrial detention will result from the

defendant’s inability to pay the amount of the required secured money bail?



                                       Respectfully submitted,

                                       s/ Neal S. Manne
                                       Neal S. Manne
                                       State Bar No.: 12937980
                                       Lexie G. White
                                       State Bar No.: 24048876
                                       Joseph S. Grinstein
                                       State Bar No.: 24002188
                                       SUSMAN GODFREY L.L.P.
Case 4:19-cv-00226 Document 211-1 Filed on 07/10/20 in TXSD Page 6 of 6




                          1000 Louisiana Street, Suite 5100
                          Houston, TX 77002
                          Phone: (713) 651-9366
                          nmanne@susmangodfrey.com
                          lwhite@susmangodfrey.com
                          jgrinstein@susmangodfrey.com

                          Michael Gervais (Pro Hac Vice)
                          SUSMAN GODFREY L.L.P.
                          CA Bar No. 330731
                          1900 Avenue of the Stars, Suite 1400
                          Los Angeles, CA 90046
                          Phone: (310) 789-3100
                          mgervais@susmangodfrey.com

                          Alec Karakatsanis (Pro Hac Vice)
                          D.C. Bar No. 999294
                          Elizabeth Rossi (Pro Hac Vice)
                          D.C. Bar No. 1500502
                          CIVIL RIGHTS CORPS
                          910 17th Street NW, Suite 200
                          Washington, DC 20006
                          Phone: (202) 599-0953
                          Fax: (202) 609-8030
                          alec@civilrightscorps.org
                          elizabeth@civilrightscorps.org

                          Mimi Marziani (Pro Hac Vice)
                          State Bar No. 24091906
                          Liyah Brown (Pro Hac Vice)
                          D.C. Bar. No. 500149
                          Peter Steffensen
                          State Bar No. 24106464
                          TEXAS CIVIL RIGHTS PROJECT
                          2202 Alabama Street
                          Houston, TX 77004
                          liya@texascivilrightsproject
                          mimi@texascivirightsproject.org
                          peter@texascivilrightsproject.org

                          Attorneys for Plaintiffs and the Putative Class
